FILE COPY



        RE: Case No. 14-1039                    DATE: 4/17/2015
        COA #: 12-13-00038-CV        TC#:   08-CV-30,215
STYLE   JOAQUIN INDEPENDENT SCHOOL DISTRICT
   v.   SHELBY COUNTY APPRAISAL   DISTRICT,      ET AL.


     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.




                       MS.   CATHY   S.   LUSK
                       CLERK, TWELFTH COURT OF APPEALS_f
                       1517 WEST FRONT, SUITE 35f§ ^~             ]"S
                       TYLER,   TX    75702